BERDON, J.,
dissenting. It is obvious, as demonstrated by its award of $550,000 for compensatory and punitive damages, that the jury in this action was outraged with the political vendetta carried out by the defendant board of police commissioners (board) against the plaintiff, police officer Thomas Hunt.
I agree that, generally, an employee who is covered by a collective bargaining agreement must, except as provided by statute,1 first challenge an employment action through the grievance procedure provided in the agreement. But, as noted by the majority, this court has “ ‘grudgingly carved several exceptions’ from the exhaustion doctrine.” (Emphasis added.) Cahill v. Board of Education, 198 Conn. 229, 241, 502 A.2d 410 (1985). “ ‘Among the exceptions is where recourse to the administrative remedy would be futile or inadequate . . . .’ An administrative remedy is futile or inadequate if the agency [or grievance procedure] is without the authority to grant the requested relief.” (Citations omitted.) Cannata v. Dept. of Environmental Protection, 215 Conn. 616, 628, 577 A.2d 1017 (1990).
In this case, with respect to the two contract counts of the complaint, the plaintiff sought compensatory and punitive damages for breach of contract and tortious interference with his contractual rights. Predicated on his suspension as a police officer and the groundless *447allegations of misconduct made by the members of the board, the plaintiff had a reasonable basis for pursuing those causes of action and, as the majority concedes, the administrative process could not have provided the plaintiff with punitive damages.2 Because the administrative process was incapable of providing adequate relief, merely pursuing the contractual grievance procedure would have been an ineffectual act. Therefore, although the plaintiff simultaneously pursued his administrative remedies,3 he was exempt from the requirement mandating the exhaustion of administrative remedies prior to invoking the jurisdiction of the courts.
Notwithstanding its concessions, the majority believes that “[a] contrary conclusion would allow an employee covered by a collective bar-gaining agreement to circumvent the contract’s grievance mechanism simply by seeking relief outside the scope of that agreement.” I disagree. Pursuant to Practice Book §§ 142 and 143, an action brought in the Superior Court, when the administrative remedy is adequate, can be summarily dismissed.4 Additionally, an employee who brings vexatious litigation — that is, a suit initiated without probable cause — may be subject to liability. Vandersluis v. Weil, 176 Conn. 353, 356, 407 A.2d 982 (1978). Therefore, the continued recognition and application of the “inadequate remedy” exception will not improperly flood the Superior Court with collective bargaining agreement disputes.
*448In this case, the plaintiff alleged a contractual violation and tortious breach of contract. The plaintiff claimed, and the jury believed, that he was the target of a political vendetta and that the board did not have reasonable cause to prohibit him from returning to work, nor did it have reasonable cause to suspend him. In September, 1986, after being absent from work because of a stress disorder, the plaintiff was not allowed to return to work because of alleged charges against him for violating departmental rules and regulations. The plaintiff was eventually presented, though never formally charged, with these allegations in November, 1986.5 Notwithstanding these charges, in February, 1987, the board voted to allow the plaintiff to return to work. The chairperson of the board, however, failed to take action with respect to this vote. Consequently, on March 2, 1987, the plaintiff was compelled to initiate a writ of mandamus to compel the chairperson to act. Finally, on March 17, 1987, the plaintiff was allowed to return to work. On March 18,1987, the board voted to charge the plaintiff formally with several counts of misconduct and to suspend him with pay.6 *449Approximately one year later, a substitute set of charges was brought against the plaintiff.7 Ultimately, in August, 1989, the plaintiff was exonerated of all administrative charges.
For these reasons, it was proper for the plaintiff to seek punitive damages. Because punitive damages were not available to the plaintiff under the collective bargaining agreement, the majority’s reliance on the traditional exhaustion requirement is misplaced and the plaintiff was not required to exhaust the agreement’s grievance procedure before instituting his action.
I also disagree with the majority’s analysis of the plaintiffs claim under 42 U.S.C. § 1983, regarding his liberty interest in his reputation. In my opinion, the plaintiff has properly alleged a due process violation because a jury could reasonably find that his reputation was tarnished due to the actions taken by the board against him. As a result of the board’s actions, 106 newspaper articles were written about the plaintiff and the allegations of misconduct brought against him. Without a doubt, a jury could have reasonably concluded, and did in fact conclude, that these articles damaged his reputation in the community and affected his legal status.
I am aware that the Supreme Court of the United States in Paul v. Davis, 424 U.S. 693, 701-10, 96 S. Ct. 1155, 47 L. Ed. 2d 405 (1976), narrowed the holding of Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S. Ct. 507, 27 L. Ed. 2d 515 (1971), with respect to the protection of reputation.8 The court in Paul held that *450to succeed under a § 1983 action for damages for injury to reputation, there must be, in addition to defamation, some “right or status previously recognized by state law [that] was distinctly altered or extinguished.” (Emphasis added.) Paul v. Davis, supra, 711; see Goss v. Lopez, 419 U.S. 565, 574-76, 95 S. Ct. 729, 42 L. Ed. 2d 725 (1975) (suspension from school based upon charges of misconduct could trigger procedural guarantees of fourteenth amendment). In this case, not only did the board subject the plaintiff to numerous allegations of misconduct, of which he was ultimately exonerated, but for three years he was suspended from his position as assistant chief of police, a position from which he could not be removed except for just cause. Although the plaintiff received his salary during the period of suspension, he was nevertheless deprived of his official position, thereby satisfying the stricter standards of Paul.
Notwithstanding the satisfaction of the Paul standards, Justice Brennan’s dissent in that case appropriately addresses the majority’s analysis of the plaintiffs injury: “I have always thought that one of this Court’s most important roles is to provide a formidable bulwark against governmental violation of the constitutional safeguards securing in our free society the legitimate expectations of every person to innate human dignity and sense of worth. It is a regrettable abdication of that role and a saddening denigration of our majestic Bill of Rights when the Court tolerates arbitrary and capricious official conduct branding an individual as a criminal without compliance with constitutional procedures designed to ensure the fair and impartial ascertainment of criminal culpability. Today’s decision must surely be a short-lived aberration.” Paul v. Davis, supra, 424 U.S. 734-35.
Accordingly, I respectfully dissent.

 General Statutes § 31-51bb provides in relevant part: “No employee shall be denied the right to pursue, in a court of competent jurisdiction, a cause of action arising under the state or federal constitution or under a state statute solely because the employee is covered by a collective bargaining agreement.” See Genovese v. Gallo Wine Merchants, Inc., 226 Conn. 475, 481, 628 A.2d 946 (1993).


 Moreover, the majority acknowledges that the plaintiff could have pursued additional relief after the administrative process was completed.


 On March 18,1987, Ihe plaintiff was formally charged with several allegations of misconduct. The board then waited two years before beginning the administrative hearings. After fifteen months of waiting, on June 15, 1988, the plaintiff commenced this action.


 A motion to dismiss is properly granted when the court lacks jurisdiction over the subject matter, e.g., when the administrative remedy provided under the collective bargaining agreement is adequate.


 These charges included: (1) being absent without leave; (2) utilizing and submitting departmental forms while absent; (3) filing unsupported workers’ compensation claims; (4) failing to register vehicles as part of his duties as administrative captain; (5) working as a real estate agent while absent; (6) psychiatric report noted that “[the plaintiff] feels that he might kill somebody”; and (7) failing to report to a physician within seven days of being absent.


 The plaintiff was formally charged with the following misconduct: (1) assisting an officer to write a statement against other officers; (2) making threats that affect the safety of other officers; (3) failing to supervise subordinate officers; (4) failing to maintain police vehicles; (5) failing to keep maintenance records and documentation of maintenance schedules; (6) having a police department mechanic perform work on his personal vehicle while the officer was on duty; (7) fading to register two police vehicles and to replace recovered license plates on the vehicles; (8) permitting an officer to take a police vehicle to the officer’s private home while he was at home while on duty; (9) failing to account for $8000 worth of auto parts; and (10) failing to return to work within time periods prescribed in the collective bargaining agreement.


 On May 31, 1988, the board presented the plaintiff with a revised set of charges. The charges of forcing another officer to sign a statement against her will, failing to account for $8000 in auto parts and allowing an on-duty officer to keep a police vehicle at his home were deleted from the substitute set of charges, while two charges of forgery were added.


 The United States Supreme Court in Wisconsin v. Constantineau, supra, 400 U.S. 437, held that “aperson’s good name, reputation, honor, or integrity” is protected under the due process clause of the federal constitution.